875 F.2d 867
49 Fair Empl. Prac. Cas. (BNA) 1640
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sophia SHORE, Plaintiff-Appellee,v.FEDERAL EXPRESS CORP., Defendant-Appellant.
No. 88-5753.
United States Court of Appeals, Sixth Circuit.
May 11, 1989.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*
PER CURIAM.


1
This appeal is before us upon the contention by defendant, Federal Express Corp., that the district court erred in its determination of the issue of front pay, upon remand from this court.


2
Having had the benefit of oral argument, and having reviewed the briefs of the parties and the record on appeal, we are unable to say that the district court misapprehended its duty upon remand or that it erred in determining the issue of front pay.  Accordingly, the judgment of the district court, entered on June 9, 1988, is affirmed, upon the reasoning set forth in its "Further Findings and Conclusions on Remand," dated August 28, 1986.



*
 The Honorable George E. Woods, United States District Judge for the Eastern District of Michigan, sitting by designation